Local Form 1009-1 (05/18)




                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MINNESOTA


               In re: Richard W. Sobieck                                           Case No. 13-50092



                        Debtor(s).


                                 SUMMARY OF AMENDMENTS TO VOLUNTARY PETITION,
                                       LISTS, SCHEDULES AND STATEMENTS

               1.           Attached to this form are the following amended documents:

                            G Petition
                            G Schedule A/B
                            G
                            ✔ Schedule C
                            G Schedule D
                            G Schedule E/F
                            G Schedule G
                            G Schedule H
                            G Schedule I
                            G Schedule J
                            G Schedule J-2
                            G
                            ✔ Summary of assets and liabilities and certain statistical information (note that
                              this Summary MUST BE submitted with any amended schedule)
                            G Statement of financial affairs
                            G Statement of intention
                            G Statement of current monthly income/means test calculation
                            G Other (specify):




               2.     For each amended document attached, clearly identify all changes (additions and
                      deletions) to the amended document when compared with the original or most
                      recent amendment:
                      Schedule C: Changes are underlined and lined out.
 Fill in this information to identify your case:

 Debtor 1                   Richard William Sobieck
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MINNESOTA

 Case number           13-50092
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)                                                                                                                          $16,823.00
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $               2,930.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              24,654.33

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................                 $41,477.33
                                                                                                                                                                 $              27,584.33

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             137,337.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                6,741.96

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              76,325.38


                                                                                                                                     Your total liabilities $               220,404.34


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,537.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,889.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.


 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
 Debtor 1      Richard William Sobieck                                            Case number (if known) 13-50092
             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       4,937.42


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              6,741.96

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 6,741.96




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                Richard William Sobieck
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MINNESOTA

 Case number           13-50092
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Timeshare at Causeway on Gull                                   $2,930.00                                       $0.00    11 U.S.C. § 522(d)(5)
      Line from Schedule A/B: 1.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      421 Aspen Street North Royalton, MN                                                                                      11 U.S.C. § 522(d)(5)
      56373 Morrison County                                          $13,893.00                                $13,893.00
      Real Property Legally Described as:
                                                                                           100% of fair market value, up to
      LEGAL DESCRIPTION See Attached
                                                                                           any applicable statutory limit
      Exhibt A. 1/5 Remainder interest. Life                                                                                   11 U.S.C. § 522(d)(1)
      tenant was 91 years old in 2013. He
      passed away on November 17, 2020.
      Line from Schedule A/B: 1.2

      2001 Chevy Suburban(190,000 miles)                              $3,000.00                                  $3,000.00     11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2001 Kawaski 4-Wheeler (Does not                                    $500.00                                  $500.00     11 U.S.C. § 522(d)(5)
      run)
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      1984 Spectum Boat/85 HP                                             $500.00                                  $500.00     11 U.S.C. § 522(d)(5)
      Motor/Trailer
      Line from Schedule A/B: 4.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1    Richard William Sobieck                                                                     Case number (if known)     13-50092
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Household Goods, Furnishings,                                    $1,000.00                                  $1,000.00        11 U.S.C. § 522(d)(3)
     Electronics, Major and Minor
     Appliances                                                                            100% of fair market value, up to
                                                                                           any applicable statutory limit
     Line from Schedule A/B: 6.1

     Books, CD's, DVD's, and Pictures                                     $50.00                                    $50.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Fishing and Hunting Equipment                                       $100.00                                   $100.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing                                                            $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Ring                                                         $30.00                                    $30.00        11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                   $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account at Pine Country                                       $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Bank
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings Account at Pine Country                                        $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Bank
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings Account at Mid MN FCU                                          $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account at Mid MN FCU                                         $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Health Savings Account at Wells                                        $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Fargo
     Line from Schedule A/B: 17.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K (Loan against $14,658.85)                                  $18,774.33                                $18,774.33         11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1    Richard William Sobieck                                                                     Case number (if known)     13-50092
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Pension                                                          Unknown                                         100%        11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental Security Deposit                                             $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Term Life Insurance (Face Value                                        $0.00                                     $0.00       11 U.S.C. § 522(d)(7)
     $16,000)(No Cash Value)
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wages Owed                                                             $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 38.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Hand and Power Tools                                                $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 53.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $155,675?
    (Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
}bk1{Exhibit A}bk{
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

In re: Richard W. Sobieck                            Bky. Case No. 13-50092


                                                            Chapter 7
               Debtor(s).


                            UNSWORN CERTIFICATE OF SERVICE



        I, Samantha Googins, declare under penalty of perjury that on June 3, 2021 she caused to
be served the Amended Schedule C via the CM/ECF system to those parties requesting
electronic notification and upon all parties in interest at the addresses set forth in the exhibit
which is attached hereto, by first class mail.


June 3, 2021
                                                                  /e/ Samantha Googins
                                                            Samantha Googins
                                                            Kain & Scott, P.A.
